DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 1 and  figure 6 element 11 should be labeled as either “wavelength dispersion element” or “diffraction grating”, element 12 as “partial reflection mirror” and elements 13,14, and 15 as “transmission optical system” as 37 CFR 1.83(a) permits conventional features to be shown as a labeled rectangular box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wavelength dispersion element to cause the plurality of laser beams incident from the plurality of laser diodes in different orientations of optical axes of the laser beams to travel to the mirror with the optical axes aligned” in claim 1.  The 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore et al. in U.S. Patent Application Publication No. 2019/0214786 in view of  Mori in Japan Patent No. 2006-339,569 and Stephens et al. in U.S. Patent Application Publication No. 2010/0074285 .  Whitmore discloses a plurality of laser diodes (emitters, element 18, see paragraph 47 that can be a laser diode (see paragraph 64) emitting different wavelengths (see “multi-spectral” in paragraph 48); a mirror (output coupler 48 with first coupler side 48A coated with a partly reflective coating, see paragraph 106) to resonate the plurality of laser beams emitted by the plurality of laser diodes; and a dispersive ..
Claims 3,6,8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Mori and Stephens et al. as applied to claims 1 and 2 above, and further in view of Oomori et al. in U.S. Patent Application Publication No. 2020/0136344 and  Kan et al. in U.S. Patent .
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Mori and Stephens et al. as applied to claims 1 and 2 above, and further in view of  Ogata in U.S. Patent Application Publication No. 2017/0304942.  Ogata teaches using laser diodes (element 11) with a laser processing machine (element 13) that is then transmitted to a workpiece W (see paragraph 16); that is considered to process a workpiece.  It would have been obvious to adapt Whitman in view of Mori, Stephens et al. and Ogata to provide this to process a workpiece.
Claims 13,14,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Mori, Stephens et al., Oomori and Kan as respectively applied to claims 3,8,6 and 11 above, and further in view of  Ogata .
Allowable Subject Matter
Claims 4,5,9,10,15,16,17,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Watanabe et al. in U.S. Patent No. 8,982,920 discloses a submount 100, a heat sink 110, an adhesive layer and using alignment marks 107, see column 19, line 60 to column 20, line 20 and column 22, lines 41-57.  Tayebati et al. in U.S. Patent Application Publication No. 2016/0218483 A1 discloses a dispersive element including or consisting essentially of a diffraction grating (e.g. a reflective grating or a transmissive grating); see paragraph 33.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761